           Case 2:19-cv-00636-JAM-DB Document 49-4 Filed 11/12/19 Page 1 of 2



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:19-CV-00636-JAM-DB
12                 Plaintiff,
13          v.                                         PROPOSED ORDER IN SUPPORT OF
                                                       COORDINATION AGREEMENT BETWEEN
14   REAL PROPERTY LOCATED AT 5383                     THE UNITED STATES AND CHAPTER 7
     STONEHURST DRIVE, MARTINEZ,                       BANKRUPTCY TRUSTEES
15   CALIFORNIA CONTRA COSTA COUNTY,
     APN: 367-230-018-7, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO, ET AL,
17
                   Defendants.
18

19                                           PROPOSED ORDER
20          The United States of America, through its counsel, has submitted for the Court’s approval a
21 Coordination Agreement between the United States and Chapter 7 Trustees for the DC Solar bankruptcy

22 and bankruptcies for the five LLCs holding title to the In Rem Defendants.

23          Accordingly and for good cause shown, it is hereby:
24          ORDERED that, the Coordination Agreement between the United States and Chapter 7 Trustees
25 for the DC Solar bankruptcy and bankruptcies for the five LLCs holding title to the In Rem Defendants

26 shall be and is APPROVED, and it is further

27          ORDERED that, the In Rem Defendants identified in Attachment _____ to the Coordination
28 Agreement shall be and are DISMISSED from the action, and it is further
                                                  1
                                                                                          Proposed Order
         Case 2:19-cv-00636-JAM-DB Document 49-4 Filed 11/12/19 Page 2 of 2



 1        ORDERED that, the TRO entered on May 16, 2019 is modified accordingly.

 2

 3 Dated: ________________                         _________________________________
                                                   JOHN A. MENDEZ
 4                                                 United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
                                                                                   Proposed Order
